                ..L         1-l       ~ :::r-
                                      r·         {b·
                                                                 ... - <.
                                                                 (/\                                                   4-
                                                                       _,                    -1 ')
                                  -   rt,                                   ......,<   -                               -:r
                            +-                                                                                         (li
                                                                       l
                                                                            H          ~
                                                                                       -             ,-,
                                                                                                     (ti
                                                 [;
                                                                                                     ..,
                                                                            ~
                                                 .- .   -
                                                        I.,\ '              g r\
                                                                            ft,                            3
                                                                                                           0
                                                                                                                               ()
                                                 r                                                         -+-
                                                                                                           ,.._
                                                                                                                               -c
                                                                            (j"                            0
                                                                            (\         f                   -:;                •..,
                      Vt
                      ;\>             ~                                                                                       :r
                                      ~
                                                                                       ;r-                                    0
                      k               r,,                                              (t\
                                                                                       ..,
                                                                                       ti


                                                                                                                                     \




                                                                                                               .   '
                      H                                                                                    p
                                                 ...,
                                                 ra                                                        ?
                      p
                      3               .t:J       (j                                                        (}
~                                     ()                                               '
c..,__,_
                                                 ..n                                   ~
                                                                                       ~
           -                                                                                                           ,(.)
                                      (\,                                                                              p
                                      ...,   .                                                                         ti
 t                                                      -l...
                                                                                                                                         Case: 1:06-cr-00132-CDP Doc. #: 73 Filed: 01/19/21 Page: 1 of 2 PageID #: 442




           "'                                           C.
                                                                                                           -I--
                                                                                                           .r:,
                "'                                                                           ,             r,;
    I
i
                                                                                             ~
                                                                 Case: 1:06-cr-00132-CDP Doc. #: 73 Filed: 01/19/21 Page: 2 of 2 PageID #: 443




-      - -             __ ,- -   - :_ C::'..;- "-- -   - - .-· - •   ;;;:.· • -   .   -- .::..   •   -_

C. h~<-\es ~.e_:. . $5\~e, :J._t/D0'1{--6Li4
    ft')-(1- \?.AA   8.o<.e-
    LA '3 ()     yo-zce: C-~ -\-y                                                                                                                              . _,.·:•

                                                                                                                                   14 J!AN 2.02.1.                    PM 1.        L
    ,qo. \3a·J(. 500 o
    Yo- z.c>o C-t-·~tj MS ,
                              34 ~,~                                                                                                                       .Fede ro-l                             C.,our+- hei<v(5e
                                                 RECEIVED                                                 f-/ D n or--0-b \e   .s u..d~e-      Co..th e.~:~,,e D.. Pe\1/
                                                 BY MAIL
                                                       JAN 1 9 2021                                        55S lr\de,Penden1:e.                                           :S\-,

                                                                                                          f' 0 _:()/0 I' ~         r ~,d ecuJ--1- JflJ o ,
                                                     U. S. DISTRICT COURT
                                                   EASTERN DISTRICT OF MO
                                                       CAPE G!RARDEAU                                                                                                                                  · .                 .
                                                                                                          L     \1.._,b                ·                    ..                         '(o'3703

                                                                                                                                            · I• JI I, I 1/l iIi f/li I, ,j 11111 i1iJ, Iii p jl j Ii 1'/Jiii/111/i II IJ II 11/jl
